EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-064772, filed on 28 Mar 2016.

Response to Arguments

3.	Applicant’s arguments, see P. 3-6, filed 06/03/2022, with respect to Drawing Objections and Rejections under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. The Drawing Objections and Rejections under 35 U.S.C. § 102(a)(1) have been withdrawn.

Allowable Subject Matter

4.	Claims 1-10 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

GOTOH et al. (PGPub./App. WO 2015129829) teach piezoelectric film (1) has a first piezoelectric film portion, an adhesive layer (12) and a second piezoelectric film portion (13) that are formed in order. The first and second piezoelectric film portions are arranged so that surfaces on which charges having the same polarity are generated due to increase in temperature at outer side. A main portion is provided with total light transmittance of 90% or more and total haze of 8% or less. The piezoelectric film portions are provided as polarization vinylidene fluoride/tetrafluoroethylene copolymer piezoelectric film portions.

MATSUDA (US PGPub./Pat. 20170155030) teach piezoelectric component (1) includes a piezoelectric body (4) that is provided on a substrate (2) and includes multiple sides. A first wiring (6) and a second wiring (7) are provided from the piezoelectric body to the substrate. When the piezoelectric component is viewed from a thickness direction of the piezoelectric body, sides on which the piezoelectric body is superimposed on the first wiring are different from sides on which the second wiring is superimposed on the piezoelectric body.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a bimorph-type piezoelectric film including 

“…first pyroelectric film having piezoelectric anisotropy in an in-plane direction, and a second pyroelectric film having piezoelectric anisotropy in an in-plane direction…” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628